:
                                                :




           OFFICE      OF   THE   ATTORNEY      GENERAL            OF   ‘lZXAS
                                      AUSTIN




Honorabletrro~ L. MOON
OoPntf      AttQrnef
EotJston OQuntT
Croakstt , Poxa~
                                               opiai        Ito.        99
                                                       CA
                                                                             924.


Uonors ble Leroy L. lioorr,
                          pea. 2


        “YOU    ~111 ramnber when I war in Au&is                led
        wok,        WOU had     OOple8   Of the
                                   Op~KIiOD OD bDO?A
        alaat lnd Charitablefnrtitution86rDt ao uvl
        I harr these opInian8. Fot kDowlng 8nd.r what
        c3tatuto
               t&l181nJlt1tuti0n
                              w8a ehart*Ma,  I am
        unableto deterninewhetherthl& Hitler Wmorlal
        Iiorpltrl      im tax     oxapt.     Would thank   pa    ts   tar-
        airh me t&l8 oplmionat your earlirrtoan~enlonoe.~
          Artiols6 Sootion2 ot the 8tat.e Oonstitutirwl prop-
rides that ‘the Lqghtum     iviar
                                by gsnarelluws exempt tmm
tssation . . . ia8tltatlonrof purdl~ pablio obrritl;end
ell lews emopting prapertffrom taxationother than the abare
mrentlsned&hall br no11 sad mid.*
         8eotlon7 o? Artdole7l50, YomionsAaaotrt~dCivil
         ns aaeot*d la DUP~UBDO*
2.t*tutos.                       to tb8 sbovr oanrt~tutWm1
prorid.oa,and rqmlr 8a follou8:
             *'p. Pub118 eharltl~.   All buildingsbe-
        leap;- to lacrtitutiaa8 ob pnrelr-publieebar-
        ltr, togetherwith tbr le,ndr belonging to and
        OOsuDiedby au& inatltationesot leased or
        othmwlso tq4 rlth a view to prOtLt, ualeao 8n6b
        rents cad proiitb aad rllmoa~y~ and orrdltr 8~
        ap wptiato4     b maohlns     tltutlo lol.elg
                                                 nr W ma-
        ta i II SUab lRSt f tUtbB8 aBd to? the b4JMtit Or fha
        Btak  ad disabled mmber8 aad their  iamilisrr,and
        the burlalat the mm, or iax the matntaaaaee      of
        p*rmxkswhoa 01uU* to psmldr Sor tbrsHW*s
        wh*t&r aash ~pormm 8ri semtirr et *aah &m&u-'
        tiaD*  or not. An iDst1tut1f3Bof purmly pablio
        obarlty ondsr this artlola Is ona rh;lohdlapmua
        its eid to its zsembw~ end other6 $a riobre8rer
        alstresr,et at 68rth without regard do porerty
        or rtohar of theneig~trnt,  al.80rhea tbr ~tad#,
        pmpsrtp and asset8 or so& institutionaan
        placed and Bound bl it6 l8wB to PalieW, aid Ua6
        mlminist4rIn rnr way to tbo mlirf ot its aem-
        born when in want, rlcka.88and dlatro88,    and pro-
        vide homes tar 1ta h61pbS# *ad aapbaaeatmenbere
                                                               325


Honorable Leroy L. Koorc, paae 3


     and to chicate snd mintnln the orphone oi It.8
     esoeenoe s3ambereor othsr p8rson8.*

          Pa Butler ~amorlcl I:oepitalha8 no ceplta~ atook
anC Its charter oontoine tte tollowing recitcle, mong othere;
          *3iotlon 2. 3.8 purposes ior *blab this .
    oorporetlon le romed em pare4 bcRevolea$,
    charltablr and cCuceticns1 en6 nut Sor it-
    nUlCi81 &D,      en6 no ilnenoial @D ehsll ever
    eoarve tc snp twribsr   OS this oorporctfoa, noi
    any ether person or institution lo the conduot
    of the eLlne,but any reoelpte or t&Id oorpora-
    tion in exeet~eof the expense ot orectloa and
    mslntsnenoe of esid inetitution    or imrtitutioo&
    prorldcd for bereln elm11 be applhd     br the b%-
    rector8 to the care of charity patienta, and to
    l&o equlpeientanO enlar@ment oi e&id tastito-
    ticas, to oarrg but the purposes 0r lto organ-
    lsrttioaand oporetfon, ES the&- in their Judg-
    nent map de95 wlee. It 18 orgsnised to eoquire
    or erect, end to equip, condcct end rmaintein,
    on tko broedset humanlterian prinoipele, IJhoepltal
    or hoqpitcle, end eobool of echools for a~reb8,
    to da m fo r the elok a ndinjured, a ni3 to ldnorte
    8aC trntn psroone .lin  the o&we ct the olok end h-
    joret?, lesuing to ruab pareon    dlptorws apon gnb-
    \Ietioa,end creating cad %csidQoti~ suoh hoepIta
    or ho8pitbZ8, eohool or eokoole, or ether,lartitu-
    tltia ea my bii%ioreeary or QwaIrrbleto oarry
    out,al.lof the said plupoaes. Ia erdrr thet otir
    oontpetent, legal, sklllrd, end reputable ~pby8b
    oiene end eurgaonc shall prcctfoe, operate arid/or
    treet patients In the Bosplta~, or Ros,pitele,,  or
    othsr institution8    owned, oontrolled and/or eon-
    duotad by this aorpor&Lon,     thb Board ot Bireotor8
    ahall hem ruii #ml plenary power8 to eleot 4ob
    8618ct, la th6 wmner euoh Bbrrd Of DlreetW8 ray
    aetm boat, the phgsialane and/or surgeons who &bell
    bc pamitted to $io prectioe, end to pm6aribe r&t
    pronul&e     ler6, ruleor and Pe@iLetiona for thb
    government of encb hoepitsl, hos~ttale, or otbw
    Lnstitutions, sita at suah phgeiebms, surgeoae, and
    of the rx3tient8,mm368, osricere, vieitop8, .4aeployere,



                                   J
     6CdOther6   t.bCPkii¶ OP   4OWlCBOtd   thUro*ith.
     T&a iiticotorr ohtill have all authority and
     powere conferredupon Dimetora, by law, anA
     such other authoritysti power a8 ir usually
     baldby dlxectors of elmilar oorporat1ona.'

publir saWit; ..w-__ ___-
[ftst6CanetitatloR.and &I
AsL,-..---